United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
CORRECTIONAL INSTITUTION,
Seagoville, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1707
Issued: December 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 12, 2007 appellant filed a timely appeal of an October 16, 2006 decision of the
Office of Workers’ Compensation Programs, finding that he had abandoned his request for an
oral hearing. Since more than one year has elapsed between the merit decision on May 19, 2006
and the filing of this appeal, the Board lacks jurisdiction to review the merits of the claim
pursuant to 20 C.F.R. §§ 501.2(c), 501.3(d)(2) and 501.6(c) and (d).
ISSUE
The issue is whether the Office properly determined that appellant abandoned his request
for an oral hearing.
FACTUAL HISTORY
Appellant filed a claim for an emotional condition causally related to factors of his
federal employment as a correctional officer supervisor. By decision dated May 19, 2006, the

Office denied the claim for compensation, finding that appellant had not established any
compensable work factors.
On June 19, 2006 appellant requested an oral hearing before an Office hearing
representative. He indicated that he was open to the option of a teleconference. By letter dated
August 24, 2006, the Office advised appellant that a telephonic hearing was scheduled for
October 2, 2006 at 10:00 a.m. Eastern Standard Time. The telephone number and access code
were provided. Appellant was advised that the hearing could not be postponed unless the
hearing representative could reschedule the hearing on the same docket.
By decision dated October 16, 2006, the Office stated that appellant failed to appear for
the telephone hearing scheduled on October 2, 2006. The Office found that there was no
evidence appellant contacted the Office to explain his failure to appear, and under these
circumstances, the hearing request was deemed to be abandoned.
LEGAL PRECEDENT
A claimant who has received a final adverse decision by the Office may obtain a hearing
by writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.1 Unless otherwise directed in writing by the claimant, the Office
hearing representative will mail a notice of the time and place of the hearing to the claimant and
any representative at least 30 days before the scheduled date.2 Chapter 2.1601.6(e) of the
Office’s procedure manual, dated January 1999, provides as follows:
“e. Abandonment of Hearing Requests.
(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to
appear at a scheduled hearing; and the claimant has failed to provide any
notification for such failure within 10 days of the scheduled date of the
hearing.
Under these circumstances, H&R [Branch of Hearings and Review] will
issue a formal decision finding that the claimant has abandoned his or her
request for a hearing and return the case to the DO [district Office]. In
cases involving prerecoupment hearings, H&R will also issue a final
decision on the overpayment, based on the available evidence, before
returning the case to the DO.”

1

20 C.F.R. § 10.616(a).

2

20 C.F.R. § 10.617(b).

2

ANALYSIS
The Office provided appellant notification on August 24, 2006 of a telephonic hearing to
be held on October 2, 2006 at 10:00 a.m. Eastern Time. Since the notice was more than 30 days
prior to the scheduled hearing, the Office complied with the requirements of 20 C.F.R.
§ 10.617(b). The issue is whether the Office properly found that appellant had abandoned his
request for a hearing.
The evidence of record indicated that appellant did not telephone the Office hearing
representative as directed on October 2, 2006 at the scheduled time. Moreover, there is no
indication that appellant attempted to postpone the hearing prior to the scheduled time, nor did he
provide any notification to the Office within 10 days of October 2, 2006 explaining his failure to
telephone the Office hearing representative.
Based on the evidence of record, therefore, the three requirements for abandonment have
met in the present case: Appellant did not request a postponement, failed to contact the Office at
the time of the scheduled hearing, and failed to provide notification for such failure within 10
days of the scheduled hearing. Accordingly, the Board finds the Office properly found appellant
had abandoned his request for a hearing.
CONCLUSION
The Office properly found that appellant abandoned his request for a hearing.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 16, 2006 is affirmed.
Issued: December 14, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

